UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-6320


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

FAUSTO CEPEDA,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:93-cr-00128-JRS-1)


Submitted:   August 26, 2010                 Decided:   September 1, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fausto Cepeda, Appellant Pro Se.                David Thomas Maguire,
Assistant United States Attorney,             Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Fausto    Cepeda       appeals    the     district      court’s    order

denying    his    motion    filed       pursuant    to   18    U.S.C.    § 3582(c)(2)

(2006),    which    sought       a    reduction     in   sentence      based     on   the

amendments to the crack cocaine sentencing guidelines.                         We have

reviewed the record and find no reversible error.                        Accordingly,

we affirm for the reasons stated by the district court.                          United

States    v.    Cepeda,    No.       3:93-cr-00128-JRS-1       (E.D.    Va.    Feb.    9,

2010).     We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented     in    the    materials

before    the    court    and    argument       would    not   aid    the    decisional

process.

                                                                               AFFIRMED




                                            2